IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,541-01


EX PARTE JOSEPH KENDRICK FILLMORE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS IN
CAUSE NO. 96-CR-2166 IN THE 28TH JUDICIAL DISTRICT

COURT OF NUECES COUNTY



 Per curiam.


O R D E R


	This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, § 3, TEX.CODE CRIM.PROC.  Applicant was convicted of murder and
punishment was assessed at confinement for thirty-five years.  Appeal was affirmed,
Fillmore v. State, No. 13-97-659-CR (Tex. App. - Corpus Christi, delivered September
10, 1998, no pet.).
	Applicant contends that his counsel was ineffective and he is actually innocent. 
The trial court entered a timely order designating issues to be determined, but the district
clerk submitted to this Court the record on this application without waiting for any
findings of fact or further orders from the trial court.
	Once the trial court enters a timely order designating issues, the district clerk
should not submit the record on the application until the trial court enters or approves
findings of fact.  Art. 11.07, § 3(c).  This application for a post-conviction writ of habeas
corpus is hereby abated to allow the trial court to resolve those issues of fact which that
court has previously determined to be controverted and material to the legality of
Applicant's confinement.  Resolution of the issues shall be accomplished by the trial
court within 90 days of the date of this order. (1)  A supplemental transcript containing any
affidavits, exhibits, or transcription of the court reporter's notes from any evidentiary
hearing, along with the trial court's supplemental findings of fact and conclusions of law,
shall be returned to this Court within 120 days of the date of this order. (2) 

DELIVERED: June 21, 2006.
DO NOT PUBLISH
1.  1  In the event any continuances are granted, copies of the order granting the
continuance should be provided to this Court.
2.  2  Any extensions of this time period should be obtained from this Court.